Citation Nr: 1119740	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A) or at the housebound rate.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service in the US Navy from February 1976 to March 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of March 2002 of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has come to the Board claiming that the RO erred when it failed to grant her benefits pursuant to 38 U.S.C.A. § 1114 based on the need for aid and attendance or at the housebound rate.  The Veteran has asserted that as a result of her three service-connected disabilities, that of a mood disorder, lumbar myofascial pain syndrome, and the residuals of a total abdominal hysterectomy with right salpingectomy, she is unable to properly care for herself.  She further maintains that her disabilities, due to their severity, prohibit her from leaving her home.  Hence, she asks that the Board reverse the RO's decision and grant her the benefits she humbly requests.  

Under the pertinent criteria, the law provides that special monthly compensation is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350 (2010).  The criteria for determining that a service member is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2010).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the:

(1)  Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable;

(2)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance;

(3)  Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness;

(4)  Inability to attend to the wants of nature; or

(5)  Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2010).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.

As reported, the Veteran is now service-connected for three disabilities.  Those disabilities, along with the disability rating assigned thereto, are as follows:

Mood disorder secondary to low back pain
		50 percent disabling

Lumbar myofascial pain syndrome
		40 percent disabling

Residuals - total abdominal hysterectomy with 
	right salpingectomy
		30 percent disabling

		Combined rating:  80 percent

She has also been assigned a total disability evaluation based on individual unemployability due to her service-connected disabilities (TDIU).  As noted, it is these disabilities that she avers puts her in need of aid and attendance and keeps her housebound.  

The claims folder contains a VA Aid and Attendance Examination that was accomplished in conjunction with this claim.  That exam was performed in January 2008.  It is noted that the examiner stated that she had reviewed the Veteran's claims folder and then noted on the report that the Veteran was service-connected for a psychiatric disorder, fibromyalgia, and the residuals of a hysterectomy.  Upon completing the exam, the examiner indicated that the Veteran's purported service-connected disabilities were so disabling that she needed aid and attendance of another person in order to accomplish the activities of daily living.  Unfortunately, the Veteran is not service-connected for fibromyalgia - she is, instead, service-connected for lumbar myofascial pain syndrome.  Because there is insufficient information as to whether the Veteran's actual service-connected disabilities are so severe as to require the need of aid and attendance of another person, it is the determination of the Board that the claim should be returned to the RO/AMC so that another examination may be accomplished.  Such an action will ensure that the VA has completed its duty to assist the Veteran in providing her a complete and accurate medical examination in conjunction with her claim and it will also allow the VA to obtain medical information which may be used to address the assertions made by the Veteran.  

The Board further notes that the record insinuates that the Veteran has received disability benefits from the Social Security Administration (SSA).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the appellant's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the record is unclear as to what "disability" benefits she is receiving from SSA.  Nevertheless, there is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the Veteran with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

Also, because the claim is being returned for additional development, copies of any available VA records subsequent to 2010 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.  Any outstanding private records that are relevant to the claim, and not already of record, should be obtained as well.  

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask that she identify any private medical records that have not yet been provided to VA, with respect to her service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all identified private sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the Veteran of the nonresponse so that she will have an opportunity to obtain and submit the records himself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2010).

2.  The AMC/RO should associate with the claims folder VA medical records pertaining to the appellant that date from September 2010.  

3.  The AMC/RO should request all documents pertaining to any award or denial of benefits from the Social Security Administration (SSA), and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the Veteran should be notified of this fact pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Only after all of the Veteran's medical and SSA records have been obtained and included in the claims folder for review, the RO/AMC should then schedule the Veteran for an appropriate VA examination to determine her need for special monthly compensation based on the need for regular aid and attendance or on being housebound due to service-connected disabilities.  The examiner should be given a copy of this remand and the Veteran's entire claims folder.  The examiner should be requested to review the Veteran's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the Veteran's service-connected disabilities (mood disorder, lumbar myofascial pain syndrome, and the residuals of a total abdominal hysterectomy with right salpingectomy) should be evaluated, and the examiner is asked to describe the nature of the Veteran's disabilities and the effect of his disabilities on her ability to perform daily functions.

Specifically, is the Veteran unable to dress or undress herself and keep herself ordinarily clean and presentable?  Does she require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is she unable to feed herself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does she have incapacity, physical or mental, that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment?  Does she have any disability that requires that she remain in bed?  Is she substantially confined to her dwelling and the immediate premises, and if so, it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime?

When the examiner makes his or her determination with respect to the above questions, the examiner should specify whether it is a service-connected disability(ies) or a nonservice-connected disability(ies) or a combination thereof that would cause the Veteran to be housebound or to depend on another for regular aid and attendance.  In other words, if it is found that the Veteran is housebound and/or in need of aid and attendance, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities have caused this condition.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report.

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


